Citation Nr: 0930659	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-07 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lower back disability.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to 
March 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision. 

The issues of entitlement to service connection for a lower 
back disability and for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

 
FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to 
service connection for PTSD in an April 2002 rating decision.  
The Veteran was notified of the decision, but did not appeal.

2.  Evidence obtained since the time of the April 2002 rating 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for PTSD.

3.  The RO denied the Veteran's claim of entitlement to 
service connection for a lower back disability in an April 
2002 rating decision.  The Veteran was notified of the 
decision, but did not appeal.

4.  Evidence obtained since the time of the April 2002 rating 
decision raises a reasonable possibility of substantiating 
the Veteran's claim of entitlement to service connection for 
a lower back disability.

5.  The RO denied the Veteran's claim of entitlement to 
service connection for hearing loss in an April 2002 rating 
decision.  The Veteran was notified of the decision, but did 
not appeal.

6.  The evidence submitted since the April 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for hearing loss.  

7.  The RO denied the Veteran's claim of entitlement to 
service connection for tinnitus in an April 2002 rating 
decision.  The Veteran was notified of the decision, but did 
not appeal.

8.  The evidence submitted since the April 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for tinnitus.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for PTSD 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2008).

2.  New and material evidence has been submitted and the 
Veteran's claim of entitlement to service connection for a 
lower back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 
(2008).

3.  The April 2002 rating decision which denied service 
connection for hearing loss is final; new and material 
evidence has not been submitted, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156, 3.160(d), 20.302 (2008).

4.  The April 2002 rating decision which denied service 
connection for tinnitus is final; new and material evidence 
has not been submitted, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.160(d), 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in June 2004, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his request to reopen the previously denied claims 
of entitlement to service connection for PTSD, for hearing 
loss, for tinnitus, and for a lower back disability, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter 
specifically advised the Veteran of the reasons why his 
claims for hearing loss and tinnitus were previously denied 
and of the evidence needed to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter also generally 
advised the Veteran to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As the Veteran's claims for PTSD and a 
lower back disability are reopened below, any failure to 
inform the Veteran of the information necessary to reopen 
either claim is considered moot.  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
was provided in March 2006.  Accordingly, the Board finds 
that VA met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini; however, the most 
recent notice given in March 2006 was after the appealed 
decision.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the Veteran's claim was readjudicated following completion of 
the notice requirements.

The Board also finds that VA has complied with the VCAA's 
duty to assist.  Service treatment records and personnel 
records have been obtained, as have VA treatment records.  
The Veteran was also provided with several VA examinations 
(the reports of which have been associated with the claims 
file); he also testified at a hearing before the Board.  As 
such, it appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file, and the 
Veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  
The Board will now turn to the Veteran's request to reopen 
his previously denied claims.

II. New and Material Evidence

In this case, the Veteran had four service connection claims 
(entitlement to service connection for PTSD, for a back 
disability, for hearing loss, and for tinnitus) denied by an 
April 2002 rating decision which is now final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran's attempts to reopen each of his previously 
denied service connection claims will be addressed 
individually below.

PTSD

The Veteran asserts that he has PTSD as a result of his time 
in service in the Republic of Vietnam.

At the time the Veteran's claim of entitlement to service 
connection for PTSD was previously denied in April 2002, the 
evidence of record included service treatment records, which 
failed to show any psychiatric complaints; service personnel 
records showing service in the Republic of Vietnam; and a VA 
examination report which contained a diagnosis of PTSD based 
on the Veteran's reports that he felt he would die in 
Vietnam, that he had a lot of friends who did not come back 
from Vietnam, and that he had a high school friend who was 
severely wounded in Vietnam.

The Veteran's claim was denied, because the evidence of 
record failed to show that he had combat exposure; and 
because, despite requests for additional stressor 
information, the Veteran had failed to provide sufficient 
details to allow meaningful research to be conducted in an 
effort to corroborate any of his reported stressors.

Since his denial, the Veteran has submitted additional 
stressors on several occasions, including in an untimely 
notice of disagreement in July 2003, in a new claim that was 
received in March 2004, and in testimony at a hearing before 
the Board in 2009.

At his hearing, the Veteran also testified that he had 
received a Silver Star while in service; although he stated 
that he was not sure what the medal had been awarded for, and 
speculated that it was awarded for the time when he broke his 
foot.  

While there is no evidence of the Silver Star medal having 
been awarded to the Veteran in either his DD-214 or his 
service personnel records, for the limited purpose of 
reopening a claim, a Veteran's testimony is presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  As such, the Veteran's testimony that he received a 
Silver Star is considered to be credible for the very limited 
purpose of reopening his claim.  Additionally, because the 
awarding of a medal is something that the Veteran could 
observe, his testimony that he received a Silver Star is 
considered to be competent. 

It is noted that the Veteran had not previously alleged 
receipt of the Silver Star and therefore his testimony is 
considered new; and, because the Silver Star is awarded for 
gallantry in action against an enemy of the United States, it 
is considered to be evidence of combat exposure and therefore 
is considered to be material to the Veteran's claim.  

The Veteran's claim for service connection for PTSD was 
previously denied because the evidence failed to show that he 
was in combat, and because the Veteran failed to provide 
enough detail for any meaningful research to be conducted to 
verify any reported stressor.  

Therefore, because the awarding of a Silver Star would convey 
combat exposure, the Veteran's testimony that he was awarded 
a Silver Star directly addresses the reason his claim was 
previously denied; and, consequently, it provides a 
reasonable possibility of substantiating the Veteran's claim.  
As such, the criteria for reopening he Veteran's claim has 
been met, and his claim of entitlement to service connection 
for PTSD is reopened.

Lower Back disability

The Veteran filed to reopen his previously denied claim of 
entitlement to service connection for a lower back 
disability, arguing that he injured his back in the same 
incident in service in which he broke his foot.

At the time of the Veteran's previous denial in April 2002, 
the evidence of record included service treatment records and 
a VA examination report from February 2002.

Service treatment records confirm that the Veteran injured 
his right foot in June 1967 when he jumped off a truck, but 
they fail to show any evidence of a back injury in service as 
the Veteran specifically denied having then, or having ever 
had, recurrent back pain on a medical history survey in 
November 1967.  

At his VA examination in February 2002, the Veteran stated 
that he injured his back jumping off a truck in service and 
he reported that he had had chronic lower back pain since 
then.  Following the physical examination, the examiner 
diagnosed the Veteran with a chronic lumbosacral strain, 
without radiculopathy, but he provided no opinion as to the 
etiology of such a disability.

The Veteran's claim was initially denied by an April 2002 
rating decision which concluded that there was no in-service 
evidence of a back injury.

Since then, additional evidence has been submitted.  A 
treatment record in June 2004 noted that the Veteran had a 
history of lower back pain.  The Veteran also testified at a 
hearing before the Board that he twisted his back in the same 
incident in which he broke his right foot, as he was forced 
to jump out of his truck after coming under fire.  The 
Veteran also testified that he had begun doing therapy for 
his back four years earlier, and that he first sought 
treatment for his back around 1994.  The Veteran was asked 
whether a doctor had related his current back disability to 
his time in service, and the Veteran stated that he had been 
told that it was possible.  Following service, the Veteran 
reported working in delivery and pick-up for FedEx, owning a 
jet ski dealership, and working at K-mart.

While the Veteran's testimony in some ways simply reiterated 
what he had stated at his VA examination in 2002; he supplied 
additional detail including the fact that his injury occurred 
while he was under fire.  As noted above, testimony is 
presumed credible for the purpose of opening a claim; and, as 
such, for the purpose of reopening the Veteran's claim, his 
testimony serves as evidence of an in-service back injury.  
The Veteran's testimony is new in that it had not previously 
been submitted, and the testimony is also material in that it 
suggests a relationship between the Veteran's current back 
disability and his time in service; thereby addressing the 
reason that his claim was previously denied.  

As such, the criteria for reopening the Veteran's claim of 
entitlement to service connection for a lower back disability 
have been met, and the Veteran's claim is therefore reopened.
  
Hearing Loss

At the time of the Veteran's previous final denial in April 
2002, the evidence of record included service treatment 
records and the report from a February 2002 VA examination.

The service treatment records failed to show any evidence of 
hearing loss, and the Veteran specifically denied any history 
of hearing loss at his separation physical.  

At the Veteran's VA examination in February 2002, audiometric 
testing failed to show hearing loss for VA purposes (for the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.)

The examiner also opined that while the Veteran had mild high 
frequency hearing loss that was slightly worse on the left 
side, he was of the opinion that the major reason for the 
Veteran's mild hearing loss was the many years of unprotected 
noise exposure as a civilian.

The Veteran's claim was denied by an April 2002 rating 
decision, which found that the evidence failed to show 
hearing loss for VA purposes.

Since that time, additional VA treatment records have been 
submitted, including a treatment record from July 2001, which 
indicated that the Veteran's hearing was within normal limits 
bilaterally except for mild high frequency hearing loss at 
6000 and 8000 Hz on the right, and between 4000-8000 Hz on 
the left.

The Veteran also testified at a hearing before the Board that 
he was in the artillery during service in Vietnam and that he 
began noticing hearing difficulty in approximately 1994.

While the Veteran's testimony was new in that it had not 
previously been presented to the Board, his testimony does 
not address the reason his claim of entitlement to service 
connection for hearing loss was previously denied, namely 
that medical evidence showing hearing loss for VA purposes 
had not been presented; and the Veteran's testimony, while 
presumed credible for the purposes of reopening is not 
sufficient to diagnose hearing loss, as the Veteran is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Therefore, his testimony that he has hearing 
loss is not competent to prove that he has hearing loss for 
VA purposes, because such a conclusion must be shown by 
audiometric testing.

Therefore, the Veteran's testimony, although new, fails to 
raise a reasonable possibility of substantiating his claim.

With regard to the additional VA treatment record, this 
record did note the presence of mild high frequency hearing 
loss, but it failed to specify the decibel loss at any 
specific frequency.  Additionally, this treatment record 
predated the Veteran's VA examination in February 2002 at 
which it was also noted that there was mild high frequency 
hearing loss, but where it was found that the hearing loss 
was both insufficient for VA purposes and was not related to 
service.  As such, the new treatment record fails to raise a 
reasonable possibility of substantiating the Veteran's claim.

While the Veteran has submitted some evidence that had not 
previously been submitted, the evidence is not material in 
that it did not address the reason the Veteran's claim was 
previously denied as it fails to show hearing loss for VA 
purposes.  Accordingly, the Veteran's claim is not reopened.

Tinnitus

At the time of the Veteran's previous denial in April 2002, 
the evidence of record included service treatment records, 
which failed to show any evidence of tinnitus while the 
Veteran was in service.  Also of record was the report from a 
VA examination in February 2002 at which the examiner opined 
that while the Veteran had tinnitus, he was of the opinion 
that the major reason for the Veteran's tinnitus was the many 
years of unprotected civilian noise exposure.

The Veteran's claim was denied because it was determined that 
the Veteran's mild tinnitus was caused by post-service noise 
exposure.

Since the April 2002 denial, no additional medical opinion of 
record has been submitted regarding the etiology of the 
Veteran's tinnitus.  The Veteran indicated in his substantive 
appeal that he operated a 155 mm howitzer while in Vietnam 
without the benefit of hearing protection.  However, this 
information was already of record, as it was noted in the 
February 2002 examination report.  Therefore, this 
information is not considered new; and, furthermore, it fails 
to relate the Veteran's tinnitus to his time in service.

It is recognized that tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, the 
Veteran testified at a hearing before the Board in March 2009 
that he first noticed the tinnitus in the 1990s (more than 
two decades after he separated from service); and his 
testimony therefore fails to relate the onset of his tinnitus 
to his time in service.  

As such, the additional evidence that has been submitted 
since the Veteran's claim was previously denied fails to 
address the reason his claim was previously denied and it 
consequently fails to raise a reasonable possibility of 
substantiating his claim.  Accordingly, the Veteran's claim 
is not reopened.


ORDER

New and material evidence having been presented, the 
Veteran's previously denied claim of entitlement to service 
connection for PTSD is reopened.

New and material evidence having been presented, the 
Veteran's previously denied claim of entitlement to service 
connection for a lower back disability is reopened.

New and material evidence having not been obtained to reopen 
the previously denied claim of entitlement to service 
connection for hearing loss, the claim is not reopened and 
remains denied.

New and material evidence having not been obtained to reopen 
the previously denied claim of entitlement to service 
connection for tinnitus, the claim is not reopened and 
remains denied.


REMAND

The Veteran is appealing denials of claims of entitlement to 
service connection for a lower back disability and for PTSD.  

The Veteran contends that he has a back disability as a 
result of his time in service.  He is currently diagnosed 
with a chronic lumbosacral strain, which he believes was 
incurred when he twisted his back jumping out of a truck in 
June 1967 while under fire.  

Service treatment records fail to show a back injury in 
service, although they do confirm that the Veteran injured 
his right foot jumping out of a truck.  The Veteran reported 
that he first sought medical treatment for his back in 
approximately 1994, several decades after he separated from 
service in 1968.  

The Veteran testified that doctors had informed him that it 
was possible that his fall in service could have injured his 
back; but, a lay person's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

Nevertheless, where medical evidence suggests a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, an examination is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran 
was provided with a VA examination in February 2002 at which 
he reported injuring his back in service and the examiner 
diagnosed him with a lower back disability.  However, the 
examiner failed to provide an opinion as to the etiology of 
the Veteran's current lower back disability.  

Because the evidence does show that the Veteran incurred an 
injury in service in that he jumped out of a truck and at 
least injured his foot, and he has been diagnosed with a 
current back disability, with some suggestion that it could 
be related to his time in service, a medical opinion of 
record should be obtained.

The Veteran has also appealed the denial of his claim of 
entitlement to service connection for PTSD, which was denied 
as a stressor has not been corroborated.    

During his hearing before the Board, the Veteran testified 
that he served in the Republic of Vietnam as an ammunition 
driver and he reported injuring himself when he jumped out of 
his truck after coming under enemy fire.  Service treatment 
records confirm that the Veteran did in fact injure himself 
jumping out of a truck on June 16, 1967 in the forward area 
of the B Battery of the 5th Battalion of the 16th Artillery.  
However, the medical records do not show that such an 
incident involved any engagement with the enemy.  
Nevertheless, given the Veteran's testimony that he jumped 
from his truck after coming under enemy fire, research should 
be undertaken to attempt to verify whether any attacks on 
artillery convoys involving the Veteran's unit were reported 
in June 1967.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 
September 2005 to the present.

2.  Schedule the Veteran for a VA 
examination of his lower back.  The 
examiner should be provided with the 
Veteran's claims file and should fully 
review it.  Any opinion should be 
supported by a complete rationale.  The 
examiner should diagnose any current 
lower back disability (to include a 
chronic lumbosacral strain); and should 
then provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater) that any such back disability 
is related to the Veteran's time in 
service, to include his report of falling 
off a truck in 1967.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater) that any current back 
disability is the result of his service-
connected right foot disability. 

3.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and request that they review the 
Operational Reports-Lessons Learned (OR-
LL), and/or other relevant materials, for 
the 5th Battalion of the 16th Artillery for 
the month of June 1967 for any mention of 
attacks on artillery convoys.

4.  Once the directed development has 
been completed, the RO should review the 
evidence and conduct any additional 
development which logically flows from 
it.  

5.  Then, the Veteran's claims should be 
readjudicated.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


